Citation Nr: 1106743	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cancer of the 
esophagus, stomach, and lymphatic system, to include as due to 
exposure to herbicide.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1967.  

These matters come before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the Veteran was scheduled for a Decision 
Review Officer hearing in August 2008, but that he withdrew his 
request. 

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with gastroesophageal cancer, with 
gastric cardia (stomach) and periesophageal lymph node 
involvement, in 2005, more than three decades after separation 
from service.

2.  Gastroesophageal cancer, with gastric cardia (stomach) and 
periesophageal lymph node involvement, is not shown by competent 
medical evidence to be causally related to active service, to 
include the Veteran's exposure to Agent Orange, or any other 
herbicide.


CONCLUSION OF LAW

Gastroesophageal cancer, with gastric cardia (stomach) and 
periesophageal lymph node involvement, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  

In correspondence dated in December 2005, VA notified the Veteran 
of what evidence was required to substantiate the claim, and of 
his and VA's respective duties for obtaining evidence.  In 
correspondence dated in March 2006, VA notified the Veteran that 
a disability rating and effective date would be assigned in the 
event of award of the benefit sought.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  
 
All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and VA and private 
treatment records.  Additionally, the claims file contains the 
statements of the Veteran.  The Board has carefully reviewed the 
statements and concludes that there has been no identification of 
further available evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c) (2008).  VA's duty to 
provide a medical examination is not triggered unless the record 
contains competent evidence of a current disability or symptoms 
of a current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease manifested 
during an applicable presumptive period, and an indication that 
the disability or persistent or recurrent symptoms of a 
disability, may be associated with service or a service- 
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As is discussed in greater detail below, there is no competent 
credible evidence which indicates that the Veteran's current 
disability may be associated with service; therefore, an 
examination is not warranted pursuant to McLendon, Id.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 
(1999). 

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology. Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance. The Court set forth a two-step 
analysis to evaluate the competency of lay evidence. First, Board 
must first determine whether the disability is the type of injury 
for which lay evidence is competent evidence. If so, the Board 
must weigh that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the Veteran has 
not provided any in-service record documenting his claimed injury 
-to determine whether to grant service connection. 	The Board 
observes that this Federal Circuit decision is nonprecedential.  
However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to the utility of Court decisions, it 
surely applies to the utility of decisions of a superior 
tribunal, the Federal Circuit.

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2010).  A Veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  The last date on 
which such a Veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975.  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
chronic lymphocytic leukemia; B cell leukemia, Parkinson's 
disease, multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, larynx 
or trachea); soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic 
heart disease, (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 
2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  The Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection is that there 
must be evidence of a current disability.  Private medical 
records dated from August 2005, reflect that the Veteran was 
treated with radiation for advanced gastroesophageal junction 
cancer, with gastric cardia (stomach) and periesophageal lymph 
node involvement.  The Veteran filed his claim for cancer in 
September 2005.  Private medical correspondence dated in 
September 2005 reflects that biopsies of the Veteran demonstrated 
no evidence of cancer.  The correspondence indicated that the 
Veteran had ulcers which may be "radiation-induced."  Thus, the 
evidence reflects that at the time the Veteran filed his claim he 
had a disability likely related to cancer treatment.  

The evidence of record reflects that the Veteran served in the 
Republic of Vietnam in 1966 and 1967. As such, it is presumed 
that he was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  In the present case, the Veteran's cancer of the 
gastroesophageal junction, with gastric cardia (stomach) and 
periesophageal lymph node involvement, is not listed as a 
disability for which presumptive service connection is warranted.  
To the contrary, the Secretary has determined that a presumption 
of service connection based on exposure to herbicides in the 
Republic of Vietnam is not warranted for esophageal cancer or 
stomach cancer, nor metastasis to a lymph node.  (See Federal 
Register, Vol. 75, No. 247, December 27, 2010)  As the Veteran's 
diagnosed disability is not among the diseases recognized under 
38 C.F.R. § 3.309(e), as a disease associated with exposure to 
certain herbicide agents, presumptive service connection on the 
basis of herbicide exposure is not warranted.

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It is the policy of 
VA to administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

With respect to in-service incurrence, the Veteran's STRs are 
negative for complaints of, or treatment for, gastroesophageal 
junction cancer.  The Veteran's 1967 report of medical history 
for separation purposes is negative for any complaints of the 
stomach or esophagus.  The Veteran's systems were noted to be 
normal upon clinical examination.  

The evidence of record reflects that the Veteran was first 
diagnosed with cancer in 2005, approximately 38 years after his 
service in Vietnam.  The Board notes that the lapse of time 
between service separation and the earliest documentation of 
current disability or symptoms of a current disability is a 
factor for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In the 
present case, a May 2005 private medical record reflects that the 
Veteran complained of episodic intermittent dysphagia over the 
past four months.  Thus, the earliest symptoms would still have 
been approximately 38 years after separation from service.  
Therefore, in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial demonstration of 
cancer in 2005, more than three decades after the Veteran's 
discharge from service, to be too remote from service to be 
reasonably related to it.  There is no competent medical evidence 
of record that the Veteran's cancer is causally related to active 
service, to include exposure to an herbicide.  None of the 
medical records of evidence indicate that the Veteran's cancer 
may be related to service, to include exposure to herbicides.

While the Veteran may sincerely believe that his disability is 
causally related to military service, the Board notes that the 
Veteran has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to medical 
diagnosis or causation.  The Board notes that the record reflects 
that the Veteran reported that his grandmother had stomach 
cancer; however, the Board finds that this still does not provide 
the Veteran with the experience and knowledge to provide a 
diagnosis or etiology as to the Veteran's cancer.  Moreover, the 
Board finds that gastroesophageal junction cancer is not the type 
of disability for which a lay person is competent to diagnosis 
and provide an etiology.  As such, the Veteran's lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for cancer of the esophagus, 
stomach, and lymphatic system, to include as due to exposure to 
herbicide, is denied.




REMAND

A September 2008 VA examination report reflects a diagnosis of 
tinnitus, as well as audiometric findings indicative that the 
Veteran has bilateral hearing loss disability for VA purposes.  
38 C.F.R. § 3.385 (2010).  The examiner opined that the Veteran's 
hearing loss disability and tinnitus were not causally related to 
active service because the Veteran's service treatment records 
(STRS) show no evidence of hearing loss or tinnitus.  Based on 
this statement regarding test results in service, the Board finds 
that a supplemental clinical opinion is warranted.

The Veteran's report of medical examination for induction is 
dated in July 1965 with an additional note dated October 1965.  
The Veteran's report of medical examination for separation 
purposes is dated in September 1967.  The Board notes that 
service department audiometer test results prior to October 31, 
1967 are assumed to have been reported in American Standards 
Association (ASA) units, rather than the current International 
Standards Organization (ISO) units.  
Conversion to ISO units is accomplished by adding 15 decibels to 
the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 
Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA 
units at 4000 Hertz.

When the Veteran's service audiometric results are converted to 
the current ISO standard, they are as follows: 

1965 Induction Converted to ISO




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
15
15
LEFT
20
20
15
20
10




1967 Separation Converted to ISO




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
20

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated 
that the threshold for normal hearing was from 0 to 20 decibels, 
and that higher threshold levels revealed some degree of hearing 
loss.  Thus, the Veteran's STRs reflect that he had a pre-
existing hearing loss in the right ear prior to entrance 
into service.  

In addition, although the STRs indicate that the Veteran did not 
have a hearing loss disability for VA purposes, they do indicate 
that he had some degree of hearing loss, bilaterally, upon 
separation.  Because the VA examiner incorrectly noted that 
service hearing tests showed hearing within normal limits, a 
supplemental clinical opinion is warranted.  A supplemental 
clinical opinion that takes into account the Court's 
decision in Hensley, and the Veteran's shifts in hearing 
during his active service would be useful in adjudicating 
the appeal.  

The examiner should also provide a supplemental opinion as to the 
issue of entitlement to service connection for tinnitus, and 
discuss whether the September 2008 VA examination opinion with 
regard to tinnitus remains valid, with consideration of the above 
noted evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA 
medical facility for a clinician of relevant 
expertise to provide a supplemental medical 
opinion in this case.  The clinician should 
review the claims file, to include this 
remand, and should note such in the opinion.

The clinical should note that the STRs 
audiometric results prior to October 
31, 1967 are assumed to have been 
reported in ASA units, and that 
conversion to ISO units is accomplished 
by adding 15 decibels to the ASA units 
at 500 Hertz, 10 decibels to the ASA 
units at 1000 Hertz, 2000 Hertz, and 
3000 Hertz, and 5 decibels to the ASA 
units at 4000 Hertz.

The Veteran's audiological results in 
service should be considered in 
conjunction with the holding in Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) 
that the threshold for normal hearing 
is from 0 to 20 decibels, and higher 
threshold levels indicate some degree 
of hearing loss.

The clinician should provide an opinion 
as to whether it is at least as likely 
as not (whether there is a 50 percent 
or greater probability) that the 
Veteran's pre-existing right ear 
hearing loss was chronically aggravated 
by active service, and whether it is at 
least as likely as not (whether there 
is a 50 percent or greater probability) 
that his left ear hearing loss is 
casually related to active service.  
The examiner is requested to opine as 
to whether there was any clinically 
significant change in hearing ability 
demonstrated in service or on 
separation from service, as compared to 
examination on entrance to service.  
The examiner should also discuss 
whether the September 2008 VA 
examination opinion with regard to 
tinnitus remains valid, with 
consideration of the above noted 
evidence.  

The clinician is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.

2.  Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for bilateral hearing loss and tinnitus, with 
consideration of all additional evidence 
received since issuance of the October 2008 
supplemental statement of the case (SSOC).  
If any benefit sought is not granted, issue 
an SSOC and afford the appellant and his 
representative an appropriate opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


